DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11-30-2021 has been entered.

Status of Claims
This action is a non-final rejection.
Claims 1-3 and 6 are pending
Claims 4-5 and 7-20 were cancelled
Claims 1-3 and 6 are rejected under 35 USC § 101 
Claims 1-3 and 6 are rejected under 35 USC § 112 
Claims 1-3 and 6 are rejected under 35 USC § 103.

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-28-2017 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-28-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1 
it is not clear what applicant means by “receive, from the end-user device, a document received by the end- user device as input to a displayed graphical user interface element”. Examiner is unclear whether there are two or one user devices. The Examiner interprets there is one user device and the claim as simply “receive, from the end-user device, a document … as input to a displayed graphical user interface element”. 

Since claims 2-3, and 6 are dependent on claim 1, claims 1-3, and 6 are all rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre AIA ). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-2, 3 and 6 are rejected by 35 U.S.C. 103 as being un-patentable by Schirripa et.al (US 2006/0288015 A1) hereinafter “Schirripa”, in view of Kung et.al (US 2013/0166515 A1) hereinafter “Kung” and in further view of Clayton et.al (WO 2011062817 A1) hereinafter “Clayton”

Regarding claim 1 Schirripa teaches: 
A system for displaying at an end-user device, data associated with a transaction having a transaction type selected from a set of transaction types, the system comprising: 
a first server comprising a first memory storing: 
a plurality of data display schemas, the plurality of data display schemas comprising at least one data display schema associated with the selected transaction type, the at least one data display schema comprising a first set of rules for displaying or suppressing at the end-user device each data types of a set of data types; and (See at least [0057] via: “…The content classifier may also be implemented as a modular sub-system. In such a sub-system, a central content classifier 82 is provided and includes the necessary functionality for identifying, interacting with, and parsing documents. Individual classification modules 80a, 80b, 80c, and 80d may also be provided as plug-ins to the content classifier 82. Each module may provide particular rules, such as heuristic rules, for a particular type of document content. For example, module 80a may contain rules that operate on a number of document features that are separately identified by content classifier 82, and may generate a displayability parameter for a document based on those features. Likewise, module 80b may contain rules that look to particular structural features of a document, such as boilerplate and tables, and may generate a parameter about the displayability of the document. The parameters may then be passed to the content classifier 82 in a predetermined format so that the document may be passed or not passed to a particular device. Content classifier 82 may be implemented to have a standard application programming interface (API) which programmers may follow in creating additional classification modules…”; in addition see at least [0073] via: “…In the act 208, the content classifier 82 specifies whether the electronic content contained in a given document may be displayed on a predetermined type of computing device (such as a mobile device in general, and/or a specific brand or model of device). The content classifier 82 may use one or more heuristic rules applied to extracted features to attempt to determine whether the content of the document may be displayed on the predetermined type of computing device. Some sample heuristics may include using document size, number and size of images included within a document, number of tables in the document and table properties, and use of legal/illegal tags….”; in addition see at least [0050] via: “… FIG. 1B is a block diagram of a system 100 that may be used to classify electronic content, according to one implementation. In this implementation, the system 100 includes a data processing system 50, a network 58, servers 60, a handheld mobile (wireless) device 62, and a client computer 64. The data processing system 50, the servers 60, the mobile device 62, and the client computer 64 are each coupled to the network 58. The mobile device 62 communicates wirelessly with the network 58. The network 58 may comprise a LAN (local area network) or a WAN (wide area network), such as the Internet. The data processing system 50 is capable of indexing electronic content that is stored on the servers 60, determining the format of this content based on content indicators, and specifying whether the content is compatible for display purposes on the client computer 64 or the mobile device 62…”; in addition see at least [0051] via: “…The servers 60 in the system 100 each may contain a wide assortment of electronic content. For example, one of the servers may store electronic news content, while another one of the servers may store electronic stock or game content. The servers 60 may also store electronic content in a variety of different content formats. For example, the servers 60 may store electronic content in electronic documents that are written in XHTML (Extensible Hypertext Markup Language), HTML (Hypertext Markup Language), WML (Wireless Markup Language), cHTML (compact HTML), or in a language that uses another format. Computing devices, such as the mobile device 62 or the client computer 64, may process these electronic documents to display the corresponding electronic content on a display device. For example, the mobile device 62 may be capable of interpreting electronic documents written in WML or XHTML if the mobile device includes a browser that complies with the WAP (Wireless Application Protocol) standard. Once the mobile device 62 interprets the documents of these formats, the mobile device 62 is capable of displaying the corresponding electronic content (e.g., news or stock information) on its display device. The client computer 64 may be capable of interpreting electronic documents written in XHTML or HTML and displaying the corresponding content on its display device…”)      
a second server in communication with the first server, the second server configured to: 
receive a signal comprising the selected transaction type from the end- user device; (See at least [0060] via: “…the mobile device 62 and the client computer 64 may send search requests to the data processing system 50. These search requests are processed by the request processor 66. The requests may include one or more keywords. For example, if a user of the mobile device 62 wants to search for web pages relating to dogs, the user may submit a search request that includes the keyword "dog". Requests other than search queries may also be received, and various modes of providing requests may be employed. For example, voice input and other appropriate forms of input may be handled…”; in addition see at least [0061] via: “…the mobile device 62 and the client computer 64 may also provide additional information to the data processing system 50, such as device identification information or display capability information. This additional information may be used by the data processing system 50 when processing search requests sent by the mobile device 62 or the client computer 64. For example, the mobile device 62 may provide additional information to the data processing system 50 specifying that the mobile device 62 is a "Brand X Model 1" with browser Z device that is capable of displaying electronic content contained in XHTML or WML documents….”)
in response to receiving the signal from the end-user device, submit a query to the first server comprising the selected transaction type; receive in response to the query the at least one data display schema from the first server; send …. the received at least one data display schema to the end-user device, the at least one data display schema configured to cause a graphical user interface of the end-user device to suppress display of at least one graphical user interface element associated with at least one data type of the set of data types and to display at least one graphical user interface element associated with [[of]] the subset of the set of data types,….; receive, from the end-user device, a document received by the end- user device as input to a displayed graphical user interface element (The analyst interprets the role of the second server acting as an intermediary between the first server and  the user device. Schirripa teaches the equivalence of the second server to be the data processing system 50, the equivalence of the first server to be server 60 and the equivalence of the user device to be the mobile device 62 and or the client computer 64 as seen in fig 1B. The various steps of this limitation are taught by Schirripa as seen at least by [0026] to [0049]; [0050] to [0063] referring to fig 1B;  [0064] to [0066] referring to fig 1C ; [0067] to [0075] referring to fig 2A; and [0076] to  [0080] referring to fig 2B)
receive in response to the query ….,input to each of the displayed graphical user interface elements configured to 23326464.12Attorney Docket No. CIS0001.USU1 be validated by the end-user device according to the at least one data validation schema; Schirripa teaches receive in response to the query [information] from the first server. Specifically Schirripa teaches the second server to be the data processing system 50, the first server to be server 60 and the user device to be the mobile device 62 and or the client computer 64 as seen in fig 1B. 


Schirripa is silent the following limitations that are taught by Kung
Schirripa does not specifically teach data validation schema. However, Kung teaches: 

A system for validating at an end-user device, data associated with a transaction having a transaction type selected from a set of transaction types, the system comprising: 
a plurality of data validation schemas, the plurality of data validation schemas comprising at least one data validation schema associated with the selected transaction type and comprising a second set of rules for automatically validating at least a subset of the set of data types, the subset associated with the selected transaction type; and (See at least [0023] via: “…automatically generating an optimal validation rule based on the data type. For example, in response to receiving a selection of attribute "blank," the method includes determining whether the data type is "Number" or "Character." If it is determined that the data type is Number, the validation rule may be generated based on the function "value greater than or equal to 1." Otherwise, if it is determined that that data type is Character, the validation rule may be generated based on the function "String length greater than or equal to 1." Further, the method includes binding the generated validation rule to a field or column. For example, the validation rule generated based on the profiling results for a particular field may be bound to that particular field. The validation rule may also be bound to other fields in the record for which the validation rule may apply. The values provided in the field or column may be validated against the validation rule that is bound to the field or column…”; in addition see at least [0035] via: “…software components are tangibly stored on a computer readable storage medium as instructions….”; 
validating, by the second server, data contained in the document based on the second set of rules. (See at least [0023] via: “…automatically generating an optimal validation rule based on the data type…”; in addition see at least [0018] via: “…selecting (130) a profiling attribute from the generated one or more profiling attributes and generating (140) a validation rule based on the selected profiling attribute. A validation rule is a criterion used for determining whether data in a data file falls within required or specified parameters. The parameters may be defined by a systems analyst or the like. The validation rule may also limit or control what data can be entered in a table field. Examples of the various types of validation rules include data type validation rule, field size validation rule, table properties validation rule, input mask validation rule, field validation rule, record validation rule, etc. For example, by applying a data type validation rule, a Date/Time field accepts only dates and times, a Currency field accepts only monetary data, and so on. By applying a field size validation rule, a field that stores first names can be set to accept a maximum of 20 characters. Using table properties validation rule, a "Required" property can be set to "Yes" so as to force users to enter a value in the given field. Input mask validation rule may be used to force users to enter data in a specific format, e.g., a European date format such as 2011. 12. 25. The field validation rule may be used to ensure that the value entered in a field satisfies a certain rule bound to that field. For example, the field validation rule for a Date field may be set by a rule in the Validation Rule property of that field. Such a rule may be an equality or inequality with respect to a certain date. For example, the rule entered in could be expressed as &gt;=#01/01/2007#. The rule requires users to enter dates on or after Jan. 1, 2007. The record validation rule may be used to control the value entered in a field of the table with reference to the values entered in other fields of the same table. Comparison operators and other operators may be used to express the rule. For example, if a business requires that the products be shipped within 30 days from the date of order, the record validation rule may be defined as [ShipDate]&lt;=[OrderDate]+30 to ensure that the shipping date entered in the ShipDate field is less than 30 days from the date value received in the OrderDate field….”)     
receiving at least one data validation schema and sending the data validation schema (See at least [0023] via: “…generating an optimal validation rule based on the data type….” Fig. 2) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Schirripa to incorporate the teachings of Kung because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Schirripa’s teaching regarding a method for classifying electronic content, the method including obtaining an electronic document from a computing system, identifying one or more document features of the electronic document, analyzing the identified document features to determine a format of electronic content contained in the electronic document (the determined format being implied by one or more indicators provided by the identified document features), and specifying whether the electronic content contained in the electronic document may be displayed on an identified type of computing device, based on the determined format, could be modified to include Kung’s teaching regarding a method of profiling a data file comprising one or more fields of data, the one or more fields of data containing an item of data that is, a character, or group of characters, the method including selecting at least one of the generated one or more profiling attributes and generating a validation rule based on the selected at least one profiling attribute in order to complement Schirripa’s method of determining formats in an electronic document and specifying whether the content in the document may or may not be displayed with the addition of determining validation of an electronic document.

Schirripa is silent the following limitation that is taught by Clayton

rasterizing, by the second server, the document (See at least [page 8, lines 6- 12] via: “…PMS 160 or any other components discussed herein may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data…”) Examiner notes that rasterizing and digitizing are synonymous (See [0115] of the specification)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Schirripa to incorporate the teachings of Clayton because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Schirripa’s teaching regarding a method for classifying electronic content, the method including obtaining an electronic document from a computing system, identifying one or more document features of the electronic document, analyzing the identified document features to determine a format of electronic content contained in the electronic document (the determined format being implied by one or more indicators provided by the identified document features), and specifying whether the electronic content contained in the electronic document may be displayed on an identified type of computing device, based on the determined format, could be modified to include Clayton’s teaching regarding a method of rasterizing or digitizing data in order to complement Schirripa’s method of determining formats in an electronic document and specifying whether the content in the document may or may not be displayed with the added rasterizing of data to aid in the process of imputing data.

Regarding claim 2 Schirripa, Kung and Clayton teach the invention as claimed and detailed above with respect to claim 1. Schirripa teaches: 
further comprising the end-user device wherein: in response the receiving the at least one data validation schema from the second server, the end-user device is configured to adjust a display of the end-user device based on [[the]]each received data validation schema. Schrippa teaches adjusting the display in response to data display schema (See at least [0100] via: “… In one implementation, the data processing system 50 may filter the results displayed in the sections 420 and 422 of the window 400 based upon the specific type of device that the user is using. For example, the data processing system 50 may be informed, or may be able to determine, that the user is using a "Brand X Model 1" type of mobile device. In this case, the search engine 70 may search for those entries in the index 72 associated with mobile content that can be displayed on this particular type of device. In one implementation, the search engine 70 may use a configuration parameter to determine whether to specifically filter search results based on the type of mobile device, or whether to more generally filter search results based only on the type of content (e.g., mobile WML content, mobile XHTML Basic content, etc.)…”; in addition see at least [claim 10] via: “…wherein specifying whether the electronic content contained in the electronic document may be displayed on an identified type of computing device comprises applying one or more heuristic rules to the determined format and the identified document features….”) Nevertheless Schrippa fails to teach data validation schema taught by Kung that can be incorporated into Schippa’s teaching of adjusting the display. Kung teaches (See at least [0023] via: “…automatically generating an optimal validation rule based on the data type….”) 

Regarding claim 3 Schirripa, Kung and Clayton teach the invention as claimed and detailed above with respect to claim 1. Schirripa is silent the following claim that is taught by Kung: 
wherein at least one data validation schema of the plurality of data validation schemas comprises a third set of rules for formatting, prior to validation, at least one data type of the users to enter data in a specific format, e.g., a European date format such as 2011. 12. 25. The field validation rule may be used to ensure that the value entered in a field satisfies a certain rule bound to that field. For example, the field validation rule for a Date field may be set by a rule in the Validation Rule property of that field. Such a rule may be an equality or inequality with respect to a certain date. For example, the rule entered in could be expressed as &gt;=#01/01/2007#. The rule requires users to enter dates on or after Jan. 1, 2007. The record validation rule may be used to control the value entered in a field of the table with reference to the values entered in other fields of the same table. Comparison operators and other operators may be used to express the rule. For example, if a business requires that the products be shipped within 30 days from the date of order, the record validation rule may be defined as [ShipDate]&lt;=[OrderDate]+30 to ensure that the shipping date entered in the ShipDate field is less than 30 days from the date value received in the OrderDate field….”)

Regarding claim 6 Schirripa, Kung and Clayton teach the invention as claimed and detailed above with respect to claim 1. Schirripa also teaches: 
further comprising the end- user device; wherein in response the receiving the at least one data display schema from the second server, the end-user device is configured to adjust a display of the end-user device based on [[the]]each received data display schema.  (See at least [0100] via: “… In one implementation, the data processing system 50 may filter the results displayed in the sections 420 and 422 of the window 400 based upon the specific type of device that the user is using. For example, the data processing system 50 may be informed, or may be able to determine, that the user is using a "Brand X Model 1" type of mobile device. In this case, the search engine 70 may search for those entries in the index 72 associated with mobile content that can be displayed on this particular type of device. In one implementation, the search engine 70 may use a configuration parameter to determine whether to specifically filter search results based on the type of mobile device, or whether to more generally filter search results based only on the type of content (e.g., mobile WML content, mobile XHTML Basic content, etc.)…”; in addition see at least [claim 10] via: “…wherein specifying whether the electronic content contained in the electronic document may be displayed on an identified type of computing device comprises applying one or more heuristic rules to the determined format and the identified document features….”)


Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claim 1, and dependent claims 2-3, as posted in the above analysis with additions underlined and deletions as 

In response to claim objections: Applicant made the appropriate corrections and as a result the Examiner withdraws the previous objections.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the claims are not directed to an abstract idea as defined by the Examiner. Specifically, the Applicant states that the Examiner read the specification into the claims by defining the abstract idea as reciting: “data acquisition, validation, and aggregation operations from data distribution operations associated with completing and distributing an insurance application to insurance carriers”. The Examiner agrees and redefines the abstract idea as belonging to the grouping of certain methods of organizing human activity under commercial or legal interactions, as it recites: data validation, data exchange and data display associated with a transaction type selected from a set of transaction types. The examiner notes that transactions are related to commercial or legal interactions. In fact the specification clarifies that transactions (or transaction types) may include (but are not limited to): renters insurance transactions, automotive insurance transactions, health insurance transactions, liability insurance transactions, travel insurance transactions, corporate or business insurance CIS0001WO1transactions, personal article insurance transactions, gap insurance transactions, life insurance transactions, appliance insurance transactions, reinsurance transactions, co- insurance transactions, stop-loss insurance transactions, and so on. Any and all of these possible transactions are related to commercial or legal interactions. 

According to the analysis under step 2A prong one, the selected claim recitation under such analysis belonging to the grouping of certain methods of organizing human activity under commercial or legal interactions, as it recites: data validation, data exchange and data display associated with a transaction type selected from a set of transaction types. (refer to MPEP 2106.04(a)(2)). Accordingly, this claim recites an abstract idea. 

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of claims 1-3, and 6 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. 

In addition, examiner rejects of claims 1-3, and 6-22 under newly added prior art rejection.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697            

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697